court in the first instance."    NRS 34.724(2)(b); NRS 34.738(1).

                            Accordingly, we

                                       ORDER the petition DENIED.


                                                                                       J.
                                                            Parraguirre

                                                        r

                                                            Douglas



                                                            Cherry
                                                                      C_7               J.




                            cc: Darnion Banks
                                 Attorney General/Carson City
                                 Washoe County District Attorney
                                 Washoe District Court Clerk




                                  'We express no opinion as to whether petitioner could meet the
                            procedural requirements of NRS chapter 34.



SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    71   44V11
                      :41